Citation Nr: 1029903	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-07 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for a bilateral foot 
disorder.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to an initial rating in excess of 60 percent for 
residuals of prostate cancer, with intrinsic urinary sphincter 
deficiency, erectile dysfunction, and radical prostatectomy.  

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970, 
to include service in Vietnam from September 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision entered in September 2004 by the VARO in 
Waco, Texas, granting service connection for prostate cancer with 
intrinsic urinary sphincter deficiency, erectile dysfunction, and 
postoperative residuals of a radical prostatectomy, and assigning 
a 40 percent rating therefor.  By further rating action in 
November 2006, the RO increased the initial rating assigned from 
40 to 60 percent.  

This appeal also stems from a June 2005 denial by the RO of the 
Veteran's claims for service connection for bilateral hearing 
loss, hypertension based on direct incurrence, a bilateral foot 
disorder, and a left shoulder disorder.  As well, this appeal 
originates from the RO's denial in November 2007 of the Veteran's 
claim for TDIU entitlement.  

Such appeals have been found to be timely initiated and perfected 
by the RO and have been certified to the Board for appellate 
review.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding 
that VA may waive any issue of timeliness in the filing of a 
substantive appeal, either explicitly or implicitly).

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2009, a transcript 
of which is of record.  At such hearing, the Veteran submitted 
additional documentary evidence along with a waiver for its 
initial consideration by the RO.  

Notice is taken that the record reasonably raises the 
questions of a pending unadjudicated claim in June 2006 
for an earlier effective date for residuals of prostate 
cancer including erectile dysfunction, and the timeliness 
of appeals stemming from a March 2005 decision of the RO 
in ratings assigned for the Veteran's PTSD and bilateral 
knee disorders.  Both questions center of the Veteran's 
handwritten statement, dated June 19, 2006.  Referral of 
these matters is made to the RO for their consideration 
and, in particular, whether the Veteran's June 2006 
statement may be viewed as a timely filed substantive 
appeal.  

The issues of entitlement to service connection for a bilateral 
foot disability, a left shoulder disorder and for hypertension, 
to include as secondary to service-connected PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the VA's Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Notwithstanding inservice acoustic trauma, the Veteran's 
bilateral hearing loss is not shown in service, within the one-
year period immediately following service separation, or for many 
years thereafter, and evidence of a nexus between existing 
hearing loss of either ear and the Veteran's period of military 
service is lacking.  

2.  The residuals of Veteran's prostate cancer have been 
manifested from May 2004 to the present by voiding dysfunction 
involving severe urinary incontinence and erectile dysfunction, 
but without a recurrence of cancer, penile deformity in 
association with a loss of erectile power, frequent 
hospitalization, or marked interference with employment.  

3.  The Veteran has two years of college-level training and past 
work experience as an office worker and field service technician, 
with all full-time work reportedly ceasing in March 2007.  

4.  Service-connected disabilities involving residuals of 
prostate cancer, PTSD, and multiple disabilities of the knees, 
render the Veteran unable to obtain or maintain substantially 
gainful work, consistent with his educational and occupational 
background.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may a sensorineural hearing loss be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  The criteria for the assignment of an initial rating in 
excess of 60 percent for residuals of prostate cancer, with 
intrinsic urinary sphincter deficiency, erectile dysfunction, and 
radical prostatectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 
7528-7527 (2009).

3.  The criteria for the assignment of a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran, dated 
in July 2004 as to the underlying claim for service connection 
for prostate cancer, and in March and September 2005, March 2006, 
July 2007, and May 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal for 
service connection, initial rating, or TDIU entitlement, and has 
not argued that any error or deficiency in the accomplishment of 
the duties to notify and assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple 
VA examinations during the course of the instant appeal in order 
to evaluate the nature and severity of the residuals of his 
prostate cancer, the nature and etiology of claimed hearing loss, 
and TDIU entitlement.  The reports from these examinations are 
found to be sufficiently detailed as to permit fair and equitable 
consideration of the merits of each issue presented.  Specific 
notice is taken that the most recent VA genitourinary examination 
was conducted in February 2006, but the passage of time, alone, 
is not a sufficient basis to undertake further medical 
examination and it also noted that the record includes records of 
VA outpatient treatment through October 2007 and that the Veteran 
is already in receipt of the maximum schedular evaluation 
available under the diagnostic criteria for voiding dysfunction.  
There is otherwise no indication of renal dysfunction.  On that 
basis, further VA medical examination relative to prostate cancer 
is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claims that 
were lacking to substantiate the claim for benefits.  The VLJ 
specifically noted the issues as entitlement to a TDIU, an 
increased rating for prostate cancer, and entitlement to service 
connection for bilateral hearing loss, bilateral foot disability, 
hypertension, and a left shoulder disability.  The VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claims.  The representative 
specifically asked the Veteran about any treatment of the 
Veteran's disabilities and his experiences in service as well as 
the current symptoms associated with his prostate cancer and the 
effect his service connected disabilities have had on his ability 
to work.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error 
in notice provided during the Veteran's hearing constitutes 
harmless error.  

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
VCAA.

Claims for Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic disease, 
such as arthritis, or an organic disease of the nervous system, 
such as a sensorineural hearing loss, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who 
engaged in combat with the enemy during a period of war, and the 
claimed disease or injury is combat- related, lay evidence of 
inservice incurrence or aggravation of a disease or injury shall 
be accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of official 
record of such incurrence or aggravation during service.  In this 
instance, the Veteran alleges combat service, and while he 
contends that his hearing loss is at least in part the result of 
weapons fire to which he was exposed in combat, he does not 
contend that a disorder of either foot was the result of a combat 
injury.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does 
not address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are required for a grant of service connection.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran alleges combat service in Vietnam during which he was 
exposed to heavy and light weapons fire and various other 
distressing incidents while performing his duties as a field 
radio mechanic.  Receipt of the Bronze Star Medal is noted and is 
the fact that incidents of combat were at least in part a basis 
for the VA's prior grant of service connection for PTSD.  To that 
extent, the Veteran's exposure to inservice acoustic trauma is 
established.  

Service examination and treatment records are wholly negative for 
complaints or findings involving hearing loss.  The initial 
postservice VA medical examination in  
December 1970 was likewise negative for indicia of hearing loss.  
Other pertinent postservice medical data include the report of a 
private hearing test in August 2004 indicating some hearing loss 
in each ear, as well as the May 2005 report of a VA audiological 
examination demonstrating a bilateral minimal, high frequency 
sensorineural hearing loss of each ear.  Based on the results of 
audiological testing in May 2005, the requirements of 38 C.F.R. 
§ 3.385 for establishing the presence of hearing loss of each ear 
were met.  The only medical professional to have addressed the 
question of nexus is the VA examiner in May 2005, who found no 
evidence of hearing loss in service.  In the examiner's opinion, 
it appeared to be most likely that the Veteran's hearing loss 
occurred subsequent to his military service and that the most 
likely its etiology entailed age-related factors, such as 
presbycusis.  It was ultimately concluded by the examiner that it 
was less likely than not that the Veteran's current hearing loss 
was related to military service, particularly military noise 
exposure or acoustic trauma.  

Lay evidence must be assessed for purposes of competency and 
credibility.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the Veteran has 
reported that his hearing loss is the result of inservice 
acoustic trauma, and while he is competent to state what comes to 
him through his senses or not, such as his perception of hearing 
loss, he is without the medical background or knowledge as to 
render competent his opinions as to medical etiology.  The 
Veteran's spouse testified at the June 2009 hearing that she 
noticed a difference in the Veteran's auditory acuity between the 
time prior to his departure to Vietnam and upon his return from 
Vietnam duty.  This testimony corroborates to some degree the 
existence of hearing loss shortly after service.  Testimony was 
also received from the Veteran that there was occasional exposure 
to excessive noise postservice in connection with his employment 
as a field service technician with the gas company.  

On balance, the evidence against entitlement outweighs evidence 
supporting entitlement to service connection for hearing loss of 
either ear.  Notwithstanding the occurrence of acoustic trauma 
and the testimony from the Veteran's wife that it was her 
perception that the Veteran's hearing was diminished upon his 
return from Vietnam, there is no showing by audiometric date of 
hearing loss in service or for more than 30 years after service 
separation and there is medical opinion evidence disputing any 
correlation between inservice acoustic trauma and current hearing 
loss.  Here, the lay evidence is not accompanied by medical 
finding or opinion linking current hearing loss to service or any 
incident in service, and it is outweighed both in quality and 
quantity by evidence to the contrary.  As a preponderance of the 
evidence is against entitlement to service connection for hearing 
loss of either ear, the benefit sought by this appeal must be 
denied.  

Claim for Initial Rating for Prostate Cancer

By rating action in September 2004, the RO granted service 
connection for prostate cancer, to include residuals of a radical 
prostatectomy, and assigned a 40 percent schedular evaluation 
therefor under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528-
7527, effective from May 2004, the date of receipt by VA of the 
Veteran's claim.  The grant of service connection was thereafter 
expanded to include an intrinsic urinary sphincter deficiency and 
erectile dysfunction.   The RO in rating action in May 2006 
increased the initial rating assigned from 40 percent to 60 
percent, effective from May 2004, and found the Veteran entitled 
to special monthly compensation for loss of a creative organ, 
effective from May 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be 
viewed in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Examination reports are to be interpreted in 
light of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each of 
these symptom areas.  Where DCs refer the decision maker to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Since the 
areas of dysfunction do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  See 38 
C.F.R. § 4.115a.

Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, DC 7527.  

Voiding dysfunction is to be rated on the basis of urine leakage, 
frequency, or obstructed voiding.  The criteria for voiding 
dysfunction are as follows:  Continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times per 
day warrants a 60 percent rating.  When the wearing of absorbent 
materials which must be changed 2 to 4 times per day is required, 
a 40 percent rating is warranted.  When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.  

Urinary frequency characterized by daytime voiding intervals of 
less than one hour, or; awakening to void five or more times per 
night warrants a 40 percent rating.  Daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating.  Daytime voiding 
interval between two and three hours, or; awakening to void two 
times per night warrants a 10 percent rating.  Id.  

Obstructed voiding characterized by urinary retention requiring 
intermittent or continuous catheterization warrants a 30 percent 
rating.  A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following:  1.  
Post void residuals greater than 150 cc.; 2. uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec); 3. 
recurrent urinary tract infections secondary to obstruction; or 
4. stricture disease requiring periodic dilatation every 2 to 3 
months.  Id.

For urinary tract infection, where there is poor renal function, 
rate as renal function.  Recurrent symptomatic urinary tract 
infections are 30 percent disabling, and where limited to long-
term drug therapy, one to two hospitalizations yearly and/or 
intermittent intensive management, a 10 percent rating is for 
assignment.  Id.

A 100 percent rating is warranted for malignant neoplasms of the 
genitourinary system.  Following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, the 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has been 
no local recurrence or metastasis, the disability will be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  See 38 C.F.R. § 4.115b, DC 7528.

DC 7527 is found by the Board to be the most appropriate basis 
upon which to evaluate the disability in question because it 
pertains specifically to the primary diagnosed disability in the 
Veteran's case, that is, voiding deficiency residuals of prostate 
cancer.  There is no showing of any renal dysfunction and the 
Board can not otherwise identify anything in the evidence to 
suggest that another DC would be more appropriate.  The Veteran 
has not requested that another DC be utilized.  The Board has 
considered that the disability in question is manifested in part 
by erectile dysfunction, but a separate compensable rating for 
erectile dysfunction is assigned only where there is an 
accompanying penile deformity, and there is no evidence of penile 
deformity.  Also, the Board has considered whether DC 7528 has 
applicability during the appeal period in question, but as the 
appeal period does not encompass the time frame for which a 100 
percent evaluation might be for assignment, i.e., six months 
following the cessation of treatment of the prostate cancer and 
there is no basis for the 100 percent rating under DC 7528 in 
this instance.  

The basis of the Veteran's appeal is that his urinary 
incontinence was previously more severe than it is now, and in 
this regard, he points to the need for more than four changes 
daily of his urinary pads at that time.  Pain in the affected 
area is also described and use of pain medications is noted.  

The record reflects that the initial 60 percent rating assigned 
for the residuals of the Veteran's prostate cancer is the highest 
available under DC 7527.  Following his claim submission in May 
2004, alleging entitlement to service connection for prostate 
cancer, pertinent records were received from Southwestern Medical 
Center that the Veteran had undergone a radical prostatectomy in 
September 2002 due to a malignant tumor of his prostate and was 
treated in follow-up for urinary incontinence, but without any 
recurrence of his prostate cancer.  When evaluated in March 2005 
by a private urologist, stress urinary incontinence due to an 
intrinsic spinchteric deficiency was noted and the possibility 
was raised then and later of implanting an artificial urinary 
sphincter.  

When evaluated by VA in October 2005, voiding every one to two 
hours was required and, due to incontinence, use of 6 to 8 
urinary pads for control of urine was required.  Only little 
libido and no penile erections were noted.  Examination showed 
normal testes and penis and there was slight vitiligo of the 
penile foreskin.  Normal renal function was indicated.  Diagnoses 
were of adenocarcinoma of the prostate with secondary severe 
urinary incontinence.  Further VA examination in February 2006 
disclosed a normal penile and testicular evaluation and erectile 
dysfunction was confirmed.  In May 2006, implantation of a penile 
prosthesis was undertaken by his private, treating urologist.  
When most recently evaluated by VA in October 2007, the Veteran 
denied any recurrence of his prostate cancer, noting that his 
prostate-specific antigen was undetectable, and no limitation to 
working relating thereto was alleged or shown.  

Notwithstanding the fact that findings from the VA examination in 
October 2005 confirmed the use of 6 to 8 urinary pads on a daily 
basis, as the Veteran had indicated in his hearing testimony, DC 
7527 does not permit the assignment of more than the currently 
assigned initial rating of 60 percent in the absence of a showing 
of any renal dysfunction, and, in this instance, no renal 
impairment is demonstrated.  As indicated above, the primary 
complications of the Veteran's prostate cancer are urinary 
incontinence and erectile dysfunction, and DC 7527 or alternate 
DC does not provide for any higher rating based on voiding 
dysfunction in the absence of renal impairment.  On the other 
hand, there is no stand alone rating for erectile dysfunction 
other than special monthly compensation based on the loss of a 
creative organ, entitlement to which has already been 
established.  Loss of erectile power in combination with penile 
deformity is evaluated as 20 percent disabling under DC 7522, but 
there is no indication in the record that a penile deformity is 
now present or was present at any point since Amy 2004.  The 
showing of penile vitiligo on a prior VA examination is 
indicative of a skin irritation as opposed to a penile deformity, 
and although it is not alleged by the Veteran, the elective 
implantation of a penile prosthesis may likewise not reasonably 
be considered to constitute a deformity of the penis.  In view of 
the foregoing, and in the absence of a showing of any recurrence 
of prostate cancer, the it is concluded that a preponderance of 
the evidence clearly weighs against the claim for a higher, 
initial schedular rating.  

Lastly, consideration of whether the Veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is necessary.  
First, the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for service-connected disability are inadequate.  To 
do this, the Board or the RO must determine if the criteria found 
in the rating schedule reasonably describe the claimant's 
disability level and symptomatology.  If this is the case, the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral for extraschedular consideration is 
required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, the Veteran's residuals of prostate cancer are 
clearly accounted for under DC 7527, inclusive of his urinary 
incontinence and erectile dysfunction.  There is no showing of a 
marked interference with employment or frequent periods of 
hospitalization.  Consequently, the Board finds that DC 7527 
adequately compensates for the current disability level and 
symptomatology and the Board concludes that the disability in 
question does not present an exceptional disability picture 
warranting a referral for consideration of an extraschedular 
rating.  

In all, the Board concludes  that the preponderance of the 
evidence is against finding that the schedular or extraschedular 
criteria for the assignment of an initial rating in excess of 60 
percent for residuals of prostate cancer from May 2004 to the 
present have been satisfied in this instance.  Accordingly, 
denial of this portion of the appeal is required.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7528-7527 (2009).

TDIU

In this appeal, the Veteran argues that he is entitled to a TDIU, 
citing the severity of his multiple service-connected 
disabilities and their functional limitations, and medical 
opinion evidence substantiating such assertion.  The Board 
concurs.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities; provided that, if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 
percent disability or one 40 percent disability in combination, 
disabilities of a common etiology or from a single accident are 
considered to be one disability.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Factors such as employment 
history, as well as educational and vocational attainments, are 
for consideration.  Id. For VA purposes, the term, 
unemployability, is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 
Fed. Reg. 2317 (1992).  The word "substantially" suggests an 
intent to impart flexibility into a determination of a veteran's 
overall employability, as opposed to requiring the appellant to 
prove that he is 100 percent unemployable.  Roberson v. Principi, 
251 F.3d 1378, 1385 (Fed. Cir. 2001).

In the matter at hand, service connection has been established 
for various disabilities, including residuals of prostate cancer, 
with intrinsic urinary sphincter deficiency, erectile 
dysfunction, and radical prostatectomy, evaluated as 60 percent 
disabling; PTSD, evaluated as 30 percent disabling; residuals of 
a left knee injury with degenerative joint disease and internal 
derangement, evaluated as 10 percent disabling; left knee 
instability, evaluated as 10 percent disabling; and residuals of 
a right knee injury with degenerative joint disease and a medial 
meniscus tear, evaluated as 10 percent disabling.  A combined 
disability evaluation of 80 percent has remained in effect from 
May 2004 to the present.  

Hence, as of May 2004, the schedular requirements of § 4.16(a) 
are met.  The question thus presented by this appeal is whether 
the Veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities and as of what date.

Review of the record indicates that the Veteran's claim for TDIU 
entitlement was received by VA in April 2007.  Most recently 
prior thereto, the RO by its rating decision of August 2006 
denied TDIU entitlement on the basis that the Veteran was 
continuing to work on a full-time basis.  

Information now of record is to the effect that the Veteran 
completed high school and some college-level courses and 
previously worked as a office card coder and then for decades as 
a field service representative for a gas company.  Full-time 
employment reportedly ceased in March 2007 per his TDIU 
application of April 2007 and as reiterated by him in sworn 
testimony offered in June 2009.  Input from the Veteran's former 
employer in August 2007 is not inconsistent with the foregoing, 
and at that time, the employer indicated that the Veteran was on 
short-term disability.  In a further statement, dated in May 
2009, the employer reported that the Veteran was on long-term 
disability and was no longer carried as an active employee as of 
September 2007.  

The fact that the Veteran's service-connected disabilities have 
been evaluated in combination as 80 percent disabling throughout 
the appeal period signifies recognition by VA that there is 
present resulting disability and a corresponding industrial 
impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not 
dispositive of the question of whether service-connected 
disabilities preclude the Veteran from securing and following a 
substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. 
§ 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

The RO has determined in the first instance that the Veteran is 
not rendered unemployable on the basis of his service-connected 
disabilities, citing the report of VA examinations prepared in 
October 2007.  One October 2007 examiner concluded that no work-
related limitations flowed from the residuals of the Veteran's 
prostate cancer and stated that the Veteran had no other service-
connected or nonservice-connected medical conditions that would 
interfere with employability.  A VA psychologist opined that the 
Veteran was not rendered unemployable by his PTSD with associated 
mood disorder, noting that the Veteran's cessation of employment 
was the result of physical, not mental, disablement.  However, by 
definition, a 30 percent disabling PTSD is productive of 
industrial and social impairment, with occasional decrease in 
work efficiency and an inability to perform job tasks at times.  
The record is otherwise replete with persuasive lay testimony and 
medical data denoting multiple limitations associated with the 
Veteran's multiple service-connected knee disabilities, PTSD, and 
the residuals of prostate cancer, inclusive of urinary 
incontinence and erectile dysfunction, which in combination are 
found to render the Veteran unemployable.  

Therefore, the Board finds that since March 2007 has not engaged 
in gainful work activity and that he was rendered unemployable 
based on multiple service-connected disabilities as of March 10, 
2007.  



ORDER

Service connection for bilateral hearing loss is denied.  

An initial rating in excess of 60 percent for residuals of 
prostate cancer, with intrinsic urinary sphincter deficiency, 
erectile dysfunction, and radical prostatectomy, is denied.  

Entitlement to TDIU is granted.  


REMAND

At his June 2009 hearing, the Veteran offered testimony that 
there were inservice fluctuations in his blood pressure readings 
and that he was advised of such by attending medics.  He also 
initially raised the question of his entitlement to service 
connection for hypertension, secondary to his service-connected 
PTSD, which to date has not been initially developed or 
adjudicated.  The Veteran and his wife further indicated that a 
treating physician, Dr. Davidson, at the Parkman University of 
Texas Medical Center, had advised him that his hypertension may 
be related to his PTSD.  Questions were raised by the Veteran and 
his wife at the hearing as to the availability of Dr. Davidson's 
records, but it was the recollection of the Veteran's wife that 
treatment by Dr. Davidson may have been initiated in or about the 
mid-1970s.  Inasmuch records on file from Dr. Davidson are 
incomplete, and further development is needed with respect to the 
secondary service connection claim, remand of the claim for 
direct and secondary service connection for hypertension is 
deemed advisable for records retrieval and additional medical 
examination and opinion.  

Regarding the claim for service connection for a left shoulder 
disorder and bilateral foot disability, the Veteran indicates 
that he has experienced left shoulder problems and foot problems 
ever since his release from military service, including an 
impingement syndrome, rotator cuff tear, and degenerative joint 
disease.  Medical records identify assorted postservice treatment 
for left shoulder disablement, including steroid injections and a 
surgical procedure in March 2007.  A VA outpatient record, dated 
in January 2006, indicates that the Veteran reported that 10 
years earlier he had sustained some type of injury to the left 
shoulder in a motor vehicle accident, but the claims folder does 
not otherwise speak to the occurrence of that accident or the 
resulting injury to the left shoulder.  There is also a VA 
administrative file indicating that the Veteran was hospitalized 
at a VA facility in March 2008 for additional left shoulder 
surgery, but records relating to that hospitalization or 
operative treatment are absent from the claims folder.  Given the 
ambiguities presented, further development to obtain the records 
involving the motor vehicle accident of the mid-1990s and the 
March 2008 surgery and to obtain a VA medical examination and 
opinion is found to be necessary.  The Veteran has asserted that 
he injured his feet in service and has a current disability of 
the feet.  The Board finds that an examination is required for 
the claimed foot disability as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with the VA's duties 
to notify and assist the Veteran as to all 
matters, and initiate development regarding 
the raised claim for service connection for 
hypertension, secondary to service-
connected PTSD.  

2.  The Veteran should be asked to provide 
an account of the motor vehicle accident in 
which he was involved in the mid-1990s in 
which he sustained any injury to his left 
shoulder, to include whether any medical 
treatment was received as a result, and, if 
so, where.  VA should then undertake 
efforts to obtain any examination or 
treatment records following the noted motor 
vehicle accident for inclusion in the 
claims folder.  

3.  After obtaining authorization, obtain 
all pertinent treatment records from Dr. 
Davidson and Parkman University of Texas 
Medical Center, and any other medical 
provider noted by the Veteran has having 
treated him for hypertension or a left 
shoulder disorder since his discharge from 
active duty, for inclusion in the claims 
folder.  

4.  Obtain any and all pertinent VA 
treatment records, not already on file, 
which were compiled since October 2007, 
including but not limited to the report of 
a VA hospitalization at the VA Medical 
Center in Dallas, Texas, in March 2008 for 
left shoulder surgery.  

5.  The RO/AMC should provide the Veteran a 
VA medical examination in order to evaluate 
the nature and etiology of his claimed 
hypertension.  Request that the examiner 
review the claims file and note whether in 
fact the claims folder was provided and 
reviewed.  All pertinent diagnoses should 
then be set forth.   

The appropriate VA examiner is asked to 
offer a medical opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
hypertension originated in service or was 
present to at least a degree of 10 percent 
within the one-year period immediately 
following service separation in July 1970.  

The appropriate examiner should also offer 
a medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
PTSD either caused or aggravated his 
hypertension.  

The examiner(s) is also requested to 
provide a complete rationale for any 
opinion expressed. 

6.  The RO/AMC should provide the Veteran a 
VA examination in order to evaluate the 
nature and etiology of his left shoulder 
disability.  Request that the examiner 
review the claims file and note whether in 
fact the claims folder was provided and 
reviewed.  All pertinent diagnoses should 
then be set forth.   

The appropriate VA examiner is asked to 
offer a medical opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's has 
a left shoulder disability that originated 
in service or was present to at least a 
degree of 10 percent within the one-year 
period immediately following service 
separation in July 1970, if the disability 
of the left shoulder is diagnosed as 
arthritis.

A complete rationale should be provided for 
any opinion expressed.

7.  The RO/AMC should provide the Veteran a 
VA examination in order to evaluate the 
nature and etiology of his bilateral foot 
disability.  Request that the examiner 
review the claims file and note whether in 
fact the claims folder was provided and 
reviewed.  All pertinent diagnoses should 
then be set forth.   

The appropriate VA examiner is asked to 
offer a medical opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's has 
a bilateral foot disability that originated 
in service or was present to at least a 
degree of 10 percent within the one-year 
period immediately following service 
separation in July 1970, if the disability 
is diagnosed as arthritis.

A complete rationale should be provided for 
any opinion expressed.

8.  Lastly, readjudicate the issue of 
entitlement to service connection for 
direct and secondary service connection for 
hypertension, entitlement to service 
connection for a left shoulder disorder, 
and entitlement to service connection for a 
bilateral foot disability, and if any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case and a reasonable period in which to 
respond, before the record is returned to 
the Board for further review.

No action is required of the appellant until he is notified by 
VA.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  No 
inference should be drawn regarding the final disposition of the 
claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


